NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEREMY VAUGHN PINSON,                           No. 21-15531

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00535-RM

 v.
                                                MEMORANDUM*
ESTRADA, named as Nurse Estrada; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Federal prisoner Jeremy Vaughn Pinson appeals pro se from the district

court’s judgment dismissing her action brought under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and the

Federal Tort Claims Act. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of mootness. Di Giorgio v. Lee (In re Di Giorgio), 134

F.3d 971, 974 (9th Cir. 1998). We vacate and remand.

      The district court dismissed Pinson’s claim against defendant Bureau of

Prisons (“BOP”) on the ground that this claim was rendered moot when Pinson

was transferred from USP Tucson to a different federal prison. However, Pinson

alleged that BOP had wrongfully removed certain medications from the BOP

formulary. To the extent BOP’s challenged action is a system-wide policy,

Pinson’s transfer to a new federal prison did not render Pinson’s claim against

BOP moot. See Johnson v. Baker, 23 F.4th 1209, 1214 n.2 (9th Cir. 2022) (“While

the transfer of an inmate to a new prison will usually moot a challenge to

conditions at a ‘particular facility,’ that is not true when the inmate attacks a

‘system wide’ policy.” (citations and internal quotation marks omitted)). We

therefore vacate the district court’s judgment dismissing this action as moot, and

remand for the district court to consider in the first instance whether Pinson has

raised a challenge to a system-wide policy of BOP. On remand, the district court

should also consider Pinson’s return to USP Tucson in addressing BOP’s motion to

dismiss this action as moot.

      In light of our disposition, we do not consider Pinson’s remaining

contentions on appeal.




                                           2                                        21-15531
The parties will bear their own costs on appeal.

VACATED and REMANDED.




                                   3               21-15531